Citation Nr: 0844368	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  03-26 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for right knee 
chondromalacia of the patella, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased rating for left knee 
arthritis, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for bilateral pes 
planus with history of plantar calluses, currently rated as 
10 percent disabling. 


REPRESENTATION

Appellant represented by:	W. Lewis Burke, Attorney


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from April 1978 to 
September 1991.

These matters were originally before the Board of Veterans' 
Appeals (Board) on appeal from a February 2003 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.  In March 2005, the 
veteran testified at a videoconference hearing before the 
undersigned.  In July 2006, the Board remanded the appeal for 
further evidentiary development.

In a June 2007 decision, the Board denied entitlement to 
disability ratings in excess of 10 percent for right knee 
chondromalacia of the patella, left knee arthritis and 
bilateral pes planus with history of plantar calluses.  A 
timely appeal of that decision was again filed to the Court 
of Appeals for Veterans Claims (Court).  While the case was 
pending at the Court, the VA Office of General Counsel and 
the appellant's attorney filed a joint motion for remand, 
requesting that the Court vacate the Board's June 2007 
decision and remand the issues.  In June 2008, the Court 
granted the joint motion, vacated the Board's June 2007 
decision, and remanded the case to the Board for compliance 
with directives that were specified by the Court. 

The Board notes that the veteran is in receipt of two ratings 
for his left knee: a rating under Diagnostic Code 5010 for 
arthritis and a rating under Diagnostic Code 5257 for post-
operative residuals of arthroscopic debridement.  The issue 
of entitlement to an increased evaluation for left knee 
arthritis has been developed for appeal.  However, as noted 
in the Board's July 2006 remand, the record shows that the 
veteran has raised the issue of entitlement to an increased 
rating for post-operative residuals of arthroscopic 
debridement.  This issue is once again referred to the RO for 
appropriate action.

The issues of entitlement to disability ratings in excess of 
10 percent for right knee chondromalacia of the patella and 
bilateral pes planus with history of plantar calluses are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if any action 
on his part is required.


FINDING OF FACT

Throughout the period of the appeal, the veteran's arthritis 
of the left knee has been principally manifested by 
complaints of pain with objective findings of extension 
limited to 5 degrees, flexion limited to 90 degrees with pain 
at the end-range of motion, crepitus on motion, mild lateral 
joint-line tenderness, and diffuse bony swelling, without 
objective evidence of locking, ankylosis, or dislocation, or 
evidence of additional loss of motion or functional loss due 
to pain, weakness, fatigability, incoordination or pain on 
movement.     
    

CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 
percent for the arthritis of the left knee have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 
5260, 5261 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

As regards the issue decided herein, the Board concludes that 
the veteran has been afforded appropriate notice under the 
VCAA.  The RO provided a VCAA notice letter to the veteran in 
December 2002, before the initial original adjudication of 
the claim.  The letter notified the veteran of what 
information and evidence must be submitted to substantiate 
the claim for an increased rating, as well as what 
information and evidence must be provided by the veteran and 
what information and evidence would be obtained by VA.  He 
was also told to inform VA of any additional information or 
evidence that VA should have, and was told to submit evidence 
in support of his claim to the RO.  The content of the letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b). 

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  An August 2006 letter 
provided the veteran with notice of the laws regarding 
degrees of disability or effective dates and his claim was 
readjudicated in the February 2007 Supplemental Statement of 
the Case.  Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).  

The Board is also aware of the Court's decision in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), regarding claims for 
increased ratings.  In Vazquez-Flores, the Court found that, 
at a minimum, adequate VCAA notice requires that VA notify 
the claimant that, to substantiate such a claim: (1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

In this case, the Board finds that the VCAA letters dated in 
December 2002 and August 2006 satisfied the Vazquez-Flores 
elements (1), (3), and (4).  Regarding Vazquez-Flores element 
(2), the diagnostic codes for rating knee disabilities do 
contain criteria that would be satisfied by the claimant 
demonstrating a noticeable worsening of the disability, which 
in this case, would be an increase in limited motion, 
functional loss and pain.  A reasonable person could be 
expected to understand what was needed to substantiate the 
claim for an increased rating for a knee disability.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The 
Board concludes that the veteran has been afforded 
appropriate notice under the VCAA. 

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim for an increased rating, 
and the duty to assist requirements have been satisfied.  All 
available service treatment records were obtained.  VA 
treatment records dated from 2001 to 2006 were obtained and 
associated with the claims folder.  There is no identified 
relevant evidence that has not been accounted for.  In August 
2006, the veteran stated that he had no additional 
information to submit.  The veteran underwent a VA 
examination in December 2006 to obtain medical evidence as to 
the severity of the his left knee arthritis.   

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.   

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  
Otherwise, in claims for increases, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994). However, in such cases, when the factual 
findings show distinct time periods during which a claimant 
exhibits symptoms of the disability at issue and such 
symptoms warrant different evaluations, staged evaluations 
may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 
(2007). 

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995). 

Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.  

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45.   

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate Diagnostic 
Codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined and not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  Arthritis due to trauma is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.

Diagnostic Codes 5260 and 5261 are utilized to rate 
limitation of flexion and extension of the knee joint.  
38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Under 
Diagnostic Code 5260, limitation of flexion of the knee to 60 
degrees warrants a noncompensable evaluation, limitation of 
flexion to 45 degrees warrants a 10 percent rating, 
limitation of flexion to 30 degrees warrants a 20 percent 
evaluation and limitation of flexion to 15 degrees warrants a 
30 percent evaluation, the highest schedular evaluation under 
this diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.  

Under Diagnostic Code 5261, limitation of extension of the 
knee to 5 degrees warrants a noncompensable evaluation, 
limitation of extension of the knee to 10 degrees warrants a 
10 percent evaluation, limitation of extension to 15 degrees 
warrants a 20 percent evaluation, and limitation of extension 
to 20 degrees warrants a 30 percent evaluation.  Limitation 
of extension of the knee to 30 degrees warrants a 40 percent 
evaluation and limitation of extension of the knee to 45 
degrees warrants a 50 percent evaluation, the highest 
schedular evaluation under this diagnostic code.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261. 

The Schedule provides that the normal range of motion of the 
knee is zero degrees on extension to 140 degrees on flexion.  
38 C.F.R. § 4.71, Plate II.  

VA's General Counsel has held that a veteran who has 
arthritis and instability of the knee could receive separate 
ratings under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-
97 (1997); 62 Fed. Reg. 63,604 (1997).  When a knee disorder 
is already rated under Diagnostic Code 5257, the veteran must 
also have limitation of motion under Diagnostic Code 5260 or 
Diagnostic Code 5261 in order to obtain a separate rating for 
arthritis.  If the veteran does not at least meet the 
criteria for a zero-percent rating under either of those 
codes, there is no additional disability for which a rating 
may be assigned. 

In VAOPGCPREC 9-98 (1998); 64 Fed. Reg. 52,376 (1999), the VA 
General Counsel further explained that, when a veteran has a 
knee disability evaluated under Diagnostic Code 5257, to 
warrant a separate rating for arthritis based on X-ray 
findings, the limitation of motion need not be compensable 
under Diagnostic Code 5260 or Diagnostic Code 5261; rather, 
such limited motion must at least meet the criteria for a 
zero-percent rating.  In the alternative, a compensable 
rating may be granted by virtue of 38 C.F.R. § 4.59.

In VAOPGCPREC 9-2004 (2004); 69 Fed. Reg. 59,990 (2004), the 
VA General Counsel held that when considering Diagnostic 
Codes 5260 and 5261 together with 38 C.F.R. § 4.71, a veteran 
may receive a rating for limitation in flexion only, 
limitation of extension only, or separate ratings for 
limitations in both flexion and extension under Diagnostic 
Code 5260 (leg, limitation of flexion), and Diagnostic Code 
5261 (leg, limitation of extension).  Where a veteran has 
both a limitation of flexion, and limitation of extension of 
the same leg, the limitations must be rated separately to 
adequately compensate for functional loss associated with 
injury to the leg. 

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996). 

Analysis

Initially, the Board notes that pursuant to VAOPGCPREC 23-97 
(1997) and VAOPGCPREC 9-98 (1998), a veteran who has 
arthritis and instability of the knee could receive separate 
ratings under Diagnostic Codes 5260 and 5261 and Diagnostic 
Code 5257.  In the present appeal, the RO assigned a 10 
percent rating to the arthritis of the left knee under 
Diagnostic Code 5010 and a 10 percent rating to the post 
operative status arthroscopic debridement of the left knee 
under Diagnostic Code 5257.  The RO adjudicated whether the 
veteran is entitled to a higher rating for the arthritis of 
the left knee under Diagnostic Code 5010 but did not consider 
whether the veteran is entitled to a higher rating for the 
post operative residuals of the arthroscopic debridement 
under Diagnostic Code 5257.  This issue has been referred to 
the RO for consideration.  Thus, since only the issue of 
entitlement to a higher rating for arthritis of the left knee 
under Diagnostic Code 5010 has been perfected on appeal, the 
Board will only consider this issue at this time.  

In applying the law to the existing facts, the Board finds 
that the preponderance of the evidence is against the 
assignment of a rating in excess of 10 percent for the 
service-connected arthritis of the left knee under Diagnostic 
Codes 5010 and 5260.  

For the period of the appeal, the record does not demonstrate 
the requisite objective manifestations for a disability 
evaluation in excess of 10 percent for the left knee 
arthritis under Diagnostic Code 5260, limitation of flexion 
of the leg.  The medical evidence demonstrates that upon VA 
examination in December 2006, flexion of the left knee was to 
90 degrees with end-range pain.  The VA treatment records 
dated from 2001 to 2006 do not report range of motion of the 
left knee.  The left knee was not examined upon VA 
examination in January 2003.  In order for a disability 
evaluation in excess of 10 percent to be assigned under 
Diagnostic Code 5260, flexion must be limited to 30 degrees 
or less.  Thus, the Board concludes that a rating in excess 
of 10 percent is not warranted under Diagnostic Code 5260.  
38 C.F.R. § 4.71a, Diagnostic Code 5260. 

For the period of the appeal, the record does not demonstrate 
the requisite objective manifestations for a disability 
evaluation in excess of 10 percent for the left knee 
disability under Diagnostic Code 5261.  The medical evidence 
demonstrates that extension of the left knee was limited to 5 
degrees.  See the December 2006 VA examination report.  Under 
Diagnostic Code 5261, a noncompensable evaluation is 
warranted for extension limited to 5 degrees.  In order for a 
disability evaluation in excess of 10 percent to be assigned 
under Diagnostic Code 5261, extension must be limited to 15 
degrees or more.  Thus, the Board concludes that a rating in 
excess of 10 percent is not warranted under Diagnostic Code 
5261.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

The Board has considered whether a higher rating may be 
assigned on the basis of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination, lack of endurance or pain on 
movement of a joint under 38 C.F.R. § 4.45.  See DeLuca, 
supra.  

The Board finds that the 10 percent rating currently assigned 
to the service-connected left knee disability contemplates 
functional loss due to pain.  Pain was considered when the 
range of motion testing was performed upon examination in 
December 2006.  The examiner stated that there was evidence 
of pain at the end-range of flexion.  The examiner noted that 
there were findings of diffuse bony swelling, mild lateral 
joint-line tenderness, and crepitus on motion.  The examiner 
stated that there was no evidence of additional limitation of 
motion upon repetitive use.  VA treatment records show that 
the veteran took medication for the left knee pain and the 
medication did offer relief.  See the June 2003 VA treatment 
record.  The Board concludes that there is no objective 
evidence of additional limitation of motion less than 90 
degrees of flexion or extension limited to more than 5 
degrees due to pain.  The veteran's current 10 percent rating 
takes into consideration and incorporates the functional loss 
due to pain.  The left knee disability has not been shown to 
produce functional impairment that would warrant a rating 
higher than 10 percent.  See DeLuca; supra.

There is no evidence of additional limitation of flexion or 
extension of the left knee due to weakness, fatigability, 
incoordination, or lack of endurance.  Again, as noted above, 
the examiner reported that there was no evidence of 
additional limitation of motion of the left knee with 
repetitive use.  

The veteran's current 10 percent rating takes into 
consideration and incorporates the minimal functional loss 
due to weakness, fatigability, incoordination, or lack of 
endurance, including during flare-ups.  The left knee 
disability has not been shown to produce functional 
impairment that would warrant a rating higher than 
10 percent.  See DeLuca; supra.  

The Board has considered the other diagnostic codes pertinent 
to rating a knee disability.  There is no evidence of 
ankylosis of the left knee.  Therefore, Diagnostic Code 5256 
is not for application.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5256.  

There is no evidence of semilunar, dislocated cartilage with 
frequent episodes of locking or effusion.  The X-ray reports 
do not disclose semilunar or dislocated cartilage.  See the 
December 2006 X-ray report.  There is no evidence of 
effusion.  Thus, a higher rating is not warranted under 
Diagnostic Code 5258.  38 C.F.R. § 4.71a, Diagnostic Code 
5258.  

A rating in excess of 10 percent is not available under 
Diagnostic Code 5259.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5259.  

A separate 10 percent evaluation is not warranted under 
VAOPGCPREC 9-2004 for the limitation of extension due to the 
arthritis of the left knee.  As noted above, the extension of 
the left knee was limited to 5 degrees, which warrants the 
assignment of a noncompensable rating under Diagnostic Code 
5261.  In order for a disability evaluation in excess of 10 
percent to be assigned under Diagnostic Code 5261, extension 
must be limited to 15 degrees or more.  Thus, the Board 
concludes that a separate compensable rating is not warranted 
under Diagnostic Code 5261.  38 C.F.R. § 4.71a, Diagnostic 
Code 5261.

The Board notes that a separate 10 percent evaluation is 
assigned for the post operative arthroscopic debridement of 
the left knee under Diagnostic Code 5257, in addition to the 
10 percent evaluation assigned under Diagnostic Codes 5010-
5260.  See VAOPGCPREC 23-97.  As noted above, the Board has 
referred this issue to the RO for adjudication.  

The Board finds that a staged rating is not warranted in this 
case.  The Board has examined the record and finds that the 
10 percent evaluation is warranted for the service-connected 
arthritis of the left knee for the entire appeal period.  It 
appears from the medical evidence that the disability has 
remained essentially constant over the entire appeal period.  
As noted above, the left knee was examined in December 2006.  
The VA treatment records dated from 2000 to 2006 do not show 
a change in the left knee disability.  An April 2000 VA 
treatment record indicates that the osteoarthritis was 
stable.  An October 2001 VA treatment record notes that the 
knee discomfort had improved.  A May 2003 VA treatment record 
indicates that the medications were no longer effective for 
pain control and the veteran was given an non-steroidal anti-
inflammatory drug starter kit.  A June 2003 VA treatment 
record notes that the veteran got pain relief with Motrin.  A 
January 2004 VA treatment record indicates that the knee pain 
was unchanged and he used Motrin as directed.  VA treatment 
records dated in September 2004 and April 2006 indicate that 
the veteran had no report of pain.  This evidence shows that 
the left knee disability remained stable over the appeal 
period and there is no competent evidence which establishes 
otherwise.  Accordingly, a staged rating under Hart is not 
warranted. 

In summary, for the reasons and bases expressed above, the 
Board concludes that a disability evaluation in excess of 10 
percent for the arthritis of the left knee is not warranted.  
The preponderance of the evidence is against the claim, and 
the claim is denied.  Finally, in reaching this decision the 
Board considered the doctrine of reasonable doubt, however, 
as the preponderance of the evidence is against the veteran's 
claim, the doctrine is not for application.  Gilbert, supra.

Based on the veteran's written statements to the RO and 
statements to VA examiners that his knee and/or feet 
disorders interfere with his maintaining employment, the 
Board considered the application of 38 C.F.R. § 3.321(b)(1).  
Although the veteran has described his problems as so bad 
that he has difficulty at his place of employment because his 
knee pain makes it difficult to get under and around the cars 
he works on, the evidence does not objectively show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  Id.  There simply is no objective evidence that 
his left knee arthritis, acting alone or with his other 
service-connected disabilities, has resulted in frequent 
periods of hospitalization or in marked interference with 
employment.  The veteran's treatment records are void of any 
finding of exceptional limitation beyond that contemplated by 
the schedule of ratings.  Moreover, as of the December 2006 
VA examination and the September 2008 evaluation by Dr. E.E., 
the veteran was employed full-time as a mechanic.

It is undisputed that this disability affects employment, but 
it bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.  
Therefore, given the lack of objective evidence showing 
unusual disability not contemplated by the rating schedule, 
the Board concludes the criteria for submission for extra-
schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App.  337 (1996).


ORDER

Entitlement to a disability evaluation in excess of 10 
percent for the service-connected left knee arthritis is not 
warranted.  The appeal is denied.  


REMAND

Regarding the claim for entitlement to a higher disability 
evaluation for the right knee disability, the Board finds 
that additional development is necessary before a decision 
can be made on the merits.  Review of the record shows that 
service connection is in effect for chondromalacia patella of 
the right knee and a 10 percent evaluation is assigned under 
Diagnostic Codes 5257 and 5010.  The record shows that the 
veteran underwent a VA examination in December 2006.  
However, this examination did not report all necessary 
findings pertinent to the rating criteria.  The examination 
report reports the range of motion of the right knee but did 
not report whether there was any evidence of instability of 
the right knee, a finding that is necessary to rate the knee 
under Diagnostic Code 5257, impairment of the knee, recurrent 
subluxation and lateral instability.  VA is required to 
conduct an accurate and descriptive medical examination based 
on the complete medical record.  38 C.F.R. §§ 4.1, 4.2; Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's duty to 
assist includes "the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one").  The VCAA specifically provides that the duty to 
assist includes providing a medical examination or obtaining 
a medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d).  Accordingly, the veteran should be afforded 
another VA examination.  

The Board also notes that the December 2006 VA examination 
report reflects a diagnosis of bilateral degenerative joint 
disease of the knees.  However, the RO has not considered 
whether a separate rating is warranted for arthritis of the 
right knee under Diagnostic Codes 5010, 5260 and 5261.  See 
VAOPGCPREC 23-97 (1997) and VAOPGCPREC 9-98 (1998).  

Regarding the claim for a disability rating in excess of 10 
percent for pes planus, the Board notes that the veteran was 
afforded a VA examination in December 2006.  However, there 
is medical evidence of record which shows that the pes planus 
may have worsened.  A September 2008 report by Dr. E.F. 
indicates that the veteran reported having pain in a number 
of areas in his feet, including midfoot and heels.  At the 
December 2006 VA examination, the veteran reported that his 
feet were not painful, but the did swell.  Because of the 
evidence of worsening since the last examination, a new 
examination is needed to determine the severity of the right 
knee disability.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).  

The record shows that the veteran receives treatment for the 
service-connected right knee disability and the pes planus at 
the Columbia VA medical facility.  The RO should obtain the 
VA treatment records from the Columbia VA Healthcare System 
for treatment of the right knee disability and pes planus 
dated from August 2006.  38 U.S.C.A. § 5103A(b)(1) (West 
2002).  

Finally, the Court recently held that "staged" ratings are 
appropriate for an increased rating claim where the factual 
findings show distinct time periods when the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  Additionally, the veteran was not provided with 
notice of the information or evidence necessary to 
substantiate the assignment of the degree of disability and 
the effective date of the disability pursuant to Vazquez-
Flores v. Peake, 22 Vet. App. 37, 43-44 (2008) (notice on the 
crucial point regarding the effect that the worsening of the 
veteran's disability has had on his employment and daily 
life).  Thus, the Board finds that additional VCAA notice and 
readjudication of the claim is warranted.  The RO will have 
the opportunity to correct such deficiency on remand.

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence necessary to substantiate 
entitlement to an increased rating for 
the right knee disability and pes planus 
and entitlement to an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b).  
The letter should include an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date as outlined by the Court 
in Vazquez-Flores v. Peake, 22 Vet. App. 
37, 43-44 (2008).

2.  Obtain all records of the veteran's 
treatment of the service-connected right 
knee disability and pes planus from the 
Columbia VA Healthcare System dated from 
August 2006, and incorporate them into 
the veteran's claims file.   

3.  Schedule the veteran for a VA 
examination to determine the nature, 
extent, and severity of the service-
connected chondromalacia of the right 
knee.  The veteran's VA claims folder 
must be made available to the examiner 
for review in connection with the 
examination.  

The examiner should report the range of 
motion in the right knee in degrees.  The 
examiner should determine whether the 
knee disability is manifested by weakened 
movement, excess fatigability, or 
incoordination.  These determinations 
should be expressed in terms of the 
degree of additional range-of-motion loss 
due to any weakened movement, excess 
fatigability, or incoordination.    

The examiner should report whether there 
is lateral subluxation or lateral 
instability of the right knee, and if 
present, express an opinion as to the 
severity of such subluxation or lateral 
instability (slight, moderate, or 
severe).  X-ray examination of the knee 
should be performed.  The examiner should 
report whether the functional impairment 
due to the right knee disability is 
severe, moderate, or slight.  

4.  Schedule the veteran for a VA 
examination to determine the nature, 
extent, and severity of the service-
connected bilateral pes planus.  The 
veteran's VA claims folder must be made 
available to the examiner for review in 
connection with the examination.

The examiner should render an opinion as 
to whether the pes planus is moderate, 
severe or pronounced.  The examiner 
should report whether there is evidence 
of marked deformity (pronation, 
abduction, etc.), accentuated pain on 
manipulation and use, any indication of 
swelling on use and/or characteristic 
callosities.  In addition, the examiner 
should report whether there are symptoms 
such as marked pronation, extreme 
tenderness of plantar surfaces of the 
feet, marked inward displacement, or 
severe spasm of the tendo Achilles on 
manipulation.  The examiner should report 
whether the symptoms of the pes planus 
are improved by orthopedic shoes or 
appliances.  Any opinions expressed by 
the examiner should be accompanied by a 
clear rationale. 

5.  Then, readjudicate the issues on 
appeal.  The RO should consider whether 
staged evaluations may be assigned 
pursuant to Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  The RO should consider 
whether separate ratings are warranted 
for the right knee disability under 
Diagnostic Codes 5010 and 5257.  The RO 
should also consider whether referral 
under 38 C.F.R. § 3.321(b)(1) is 
appropriate.  If all of the desired 
benefits are not granted, a supplemental 
statement of the case should be furnished 
to the veteran and his representative.  
The case should then be returned to the 
Board, if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
K.R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


